Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notes that the applicant has provided an explanation of relevance of cited document(s) as provided in the IDS dated 12/15/2020 in paragraph 0003 of the specification which has been previously reviewed by the Examiner. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do on 1/19/2022.
The application has been amended as follows: 
Claim 1 - line 18: insert – the – in front of the word “gradation”
Claim 1 - line 19: insert – the – in front of the word “gradation”
Claim 10 - line 13: insert – the – in front of the word “gradation”
Claim 10 - line 15: insert – the – in front of the word “gradation”
Claim 15 - line 14: insert – the – in front of the word “gradation”
Claim 15 - line 16: insert – the – in front of the word “gradation”

Allowable Subject Matter
Claims 1, 3, 4, 6-10, 12-15 and 23-25 are allowed.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 1: “... in a case where a first sheet size is specified, one or more controllers are configured to control the printer to print a gradation patch image of a first color, a second color, a third color and a fourth color on a sheet of the first sheet size, and in a case where a second sheet size smaller than the first sheet size is specified, one or more controllers are configured to control the printer to print the gradation patch images of the first color and the second color on a sheet of the second sheet size without printing the gradation patch image of the third color and the fourth color on the sheet of the second sheet size, and to control the printer to print the gradation patch images of the third color and the fourth color on another sheet of the second sheet size different from the sheet of the second sheet size without printing the gradation patch images of the first color and the second color on the another sheet of the second sheet size.”
Independent claims 10 and 15 are similarly cited as claim 1 above.
Dependent claims 3, 4, 6-9, 12-14 and 23-25 are inherently allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672